                                   COURT M INUTES/ORDER
      Case 0:19-mj-06142-PMH Document 8 Entered on FLSD Docket 04/03/2019 Page 1 of 1

                     U nited States M agistrate Judge Patrick M .Hunt
                                                                               Date: 04/03/19         Time: 11:00a.m
Defendant:Danielle T. Edm onson-El            J#:               Case #: 19-6142-Hunt
AUSA: M ichaelBerger (Tom Lanigan Duty)                 Attorney:
Violation: M ailFraud
Proceeding: InitialAppearance                                      CJA Appt:
Bond/PTD Held:              CNo         Recom mended Bond:            $100,000-10%
Bond Setat:                                                        Co-signed by:
r-
 rl surrenderand/ordonotobtainpassports/traveldocs                         Language: ENGLISH
  s   Reportto PTSas directed/or       x'saweek/monthby                    Disposition:
      phone:       x'saweek/monthinperson                                   jlpartiespresent   .

      Random urine testing by PretrialServices
      Treatm ent as deem ed necessary
                                                                           Deftadvised ofherrightsand charges
      Refrain from excessive use ofalcohol
  r Participate in m entalhealth assessm ent & treatm ent
                                                                           Deftsworn forcounsel. Deftdid not
rr'l Maintainorseekfull-timeemployment/education
                                                                           answ erany ofthe courtsquestions.
     Nocontactwithvictims/witnesses
                                                                            he courtappointed the FPD -Robert
      No firearm s
                                                                           Berube w asin court.
      Notto encum berproperty
rr
 ''l Maynotvisittransportationestablishments
 r HomeConfinement/ElectronicMonitoringand/or
      Curfew             pm to         am ,paid by
  r
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 P-1 Travelextendedto: SDFL
 r -1 Other: AppeartoaIlhearingsandcommitnonew crimes
NEXT COURT APPEARANCE     pate:               Tim e:            Judge:                             Place:

ReportRE Counsel:
PTD/BondHearing: 04/05/19                    10:30a.m .         Hunt                           FTL
Prelim/ArraignorRemoval: 04/17/19            11:00 a.m .        Seltzer                        FTL
StatusConference RE:
               The motion to continue to permitthe defendantto hire counx li s GRANTED.The time from te ay through IE
Checkif        reschedul
                       ed date i
                               sexcluded from the deadline fortrialascom puted underthe Spnnr!yTrialAd,since the endsol
Applicable: i justiceservedbygrantingthisconti
                                             nuanceoutwei
                                                        ghtheinterestsofthedefendantandthepublicins          trial
                                                                                                                .


D.A.R. 11:24:07                                                           Tim e in Court: 35 M ins
